Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/22, 7/28/22 is considered by the examiner.
Drawings
The drawings submitted on 2/3/22 has been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norishisa (JP 2011-054425) in view of lritsuki et al. (US Patent 8,802,311).
Regarding claim 1, the Norishisa et al. reference discloses a fuel cell stack including a plurality of fuel cells stacked together in a stacking direction and end plates provided at both ends of the fuel cells in the stacking direction, the fuel cells each formed by stacking a membrane electrode assembly and separators, the membrane electrode assembly including a pair of electrodes and an electrolyte membrane interposed between the electrodes, a coolant flow field being formed between adjacent ones of the separators for allowing a coolant to flow along separator surfaces, a pair of coolant supply passages being provided at an inlet side of the coolant flow field and being arranged respectively on both sides of the coolant flow field in a flow field width direction (B-direction, 30a), a pair of coolant discharge passages being provided at an outlet side of the coolant flow field and being arranged respectively on both sides of the coolant flow field in the flow field width direction (30b), wherein a coolant manifold connected to the pair of coolant supply passages in a single fuel cell or the pair of coolant discharge passages is provided in the single fuel cell stack is provided on one of the end plates (the coolant manifold connecting all of the coolant inlets or the outlets and extending through and on the one of the end plates. A pipe section extends parallel to a surface of the one of the end plates and is provided as a coolant supply port or coolant discharge port at a central portion of the coolant manifold in the flow field width direction (56a, 56b central in the B-direction).The Norishisa is silent in disclosing a protrusion bulging toward the pipe section is provided on a manifold inner surface facing the pipe section, however, the Iritsuki et al. reference discloses protrusion bulging toward the pipe section is provided on a manifold inner surface facing the pipe section (Fig. 8 and 9), in order to establish a centerline of the external fluid passage (11a, indicated by the dot and chain line) conforms to a centerline of a longer side of the connecting portion (20, indicated by the dash line). As such, two vortexes are formed in balance within the internal manifold hole 5a and a pressure deviation within a transverse section surface of the internal manifold hole 5a becomes smaller. To this end, the generating efficiency of the stack body 2 can be further improved. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a pipe comprising protrusion bulging toward the pipe section is provided on a manifold inner surface facing the pipe section for more efficient flow as disclosed by the Iritsuki et al. reference for the pipe that connects the coolant manifold as disclosed by the Norishisa reference in order to establish more efficient flow to the operating fuel cell so that would help void overheating the fuel cell. 
Regarding claim 2, the Norishisa in view of Iritsuki et al. reference discloses the pipe section is inclined relative to a flow direction of the coolant in the coolant flow field (Fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725